NUMBER 13-21-00288-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


CASTINE MCILHARGEY AND
JODY MCINTYRE, INDIVIDUALLY,
AND DERIVATIVELY ON BEHALF
OF A+ PRO RECOVERY AND
TOWING, LLC,                                            Appellants,

                                   v.

ERIK M. HAGER, JASON RIOS,
EDUARDO PENA, JOANNA PENA,
AND SOUTH PADRE TOWING AND
RECOVERY, LLC,                                           Appellees.


              On appeal from the 107th District Court
                   of Cameron County, Texas.


                             ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
       On March 9, 2022, the Clerk of this Court notified appellants that they had failed

to request the reporter’s record, directed them to correct this defect within ten days, and

advised them that the Court would consider and decide those issues that did not require

a reporter’s record if the defect was not cured. Appellants have not cured this defect.

       We previously advised appellants that their brief would be due twenty days after

the date the reporter’s record is filed. See TEX. R. APP. P. 38.6(a)(1), (2). Given this

sequence of events, appellants’ brief is now past due. See id. We order appellants to file

their brief with this Court by April 4, 2022. Due to the history of this case, we will not

favorably entertain a motion for extension of time regarding filing the brief unless the

appellants allege extraordinary circumstances and support the request for an extension

with appropriate argument and evidence. See generally id. R. 10.1, 10.2, 10.5(b). If

appellants fail to timely file the brief, the appeal will be dismissed. See id. R. 42.3(b), (c).



                                                                         PER CURIAM


Delivered and filed on the
29th day of March, 2022.




                                               2